DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/639940 (reference application). 
Claim 3 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of copending Application No. 16/639940 (reference application).
Claim 4 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of copending Application No. 16/639940 (reference application).
Claim 5 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of copending Application No. 16/639940 (reference application).
Claim 6 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of copending Application No. 16/639940 (reference application).
Claim 7 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of copending Application No. 16/639940 (reference application).
Claim 8 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of copending Application No. 16/639940 (reference application).
Claim 10 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 16/639940 (reference application).
Claim 11 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of copending Application No. 16/639940 (reference application).
Claim 12 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of copending Application No. 16/639940 (reference application).
Claim 13 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of copending Application No. 16/639940 (reference application).
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Objections
2.         Claims 4 and 13 are objected to because of the following informalities:  
In claim 4, line 4; the phrase “a casing” should be changed to --the casing-- for proper antecedent basis. 
Appropriate correction is required.

Claim Interpretation
3.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

            The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a pressing member in claim 2.
The Claim limitation “a pressing member for pressing the clamping member” in claim 2, line 5; has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “pressing member” coupled with functional language “for pressing the clamping member” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: bolt nut, see instant application specification, Para. [0099].  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
4.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

            Claim 10, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10; the limitations, “imaging device is disposed at a position at which air at a flow velocity that is 30% of an average flow velocity Va of air blown out of the casing flows” appears to lack support in the application as originally filed.  The present application does not further disclose a structure capable of enabling the functions recited within the claim. The present disclosure does not provide details on how one of ordinary skill in the art would measure, maintain, or ensure this condition.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10; the limitations, “imaging device is disposed at a position at which air at a flow velocity that is 30% of an average flow velocity Va of air blown out of the casing flows” is unclear. In so far that this limitation may require a structure, is not understood what that structure is. Further, an average flow velocity is indefinite as there is no disclosed reference regarding how the average was measured or what conditions the average flow was measure under. It is unclear what structure would yield this function as described within the claim.

Claim 11 recites the limitation "the lens of the imaging device" in line 2.  There is insufficient antecedent basis for this limitation in the claim, since claim 1 from which claim 11 is said to depend upon lacks the antecedent. Applicant should amend claim 11 to depend from claim 7. As best understood and for the purposes of examination, the Examiner has interpreted the recited limitation to mean “imaging device”, refers to the previously recited imaging device of claim 1.


Claim Rejections - 35 USC § 103
5.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr (U.S. PG Pub No.: 2009/0229784 A1), hereinafter referred to as Rohr ‘784, in view of Alsenz (U.S. Patent No.: 4,578,959), hereinafter referred to as Alsenz ‘959.
Regarding claim 1,  Rohr ‘784 discloses an air processing device (50) comprising: a casing (92){see Figs. 1-4 and 7: ¶ [0022]}; and an imaging device (410) that acquires image data of at least one predetermined object (134) to be imaged positioned in the casing {see ¶¶ [0029] and [0032]}, wherein a body (104) of the casing is provided with a predetermined component (64) {see ¶ [0022] and [0025]}.
However, Rohr ‘784 fails to disclose the limitations of the imaging device includes an attachment portion detachably attached to the component so as to be at a position at which the imaging device can image the at least one predetermined object to be imaged.  
Alsenz ‘959 teaches: the concept of the imaging device (206) includes an attachment portion (203) detachably attached to the component (205) so as to be at a position at which the imaging device can image the at least one predetermined object (199) to be imaged {as shown in Fig. 18: Col 28, lines 46-66}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rohr ‘784 in view of Alsenz ‘959 to include the use of an attachment portion detachably attached to the component so as to be at a position at which the imaging device can image the at least one predetermined object to be imaged, in order to facilitate detection of physical change in state of a substance {Alsenz ‘959 Col 28, lines 40-51}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rohr ‘784 in view of Alsenz ‘959 to obtain the invention as specified in claim 1.

Regarding claim 5, the combination of Rohr ‘784 and Alsenz ‘959 disclose and teach the air processing device of claim 1, Rohr ‘784 as modified by Alsenz ‘959 further discloses comprising: a wire one end (164) of which is connected to the imaging device and that extends to the outside of the casing, wherein the other end of the wire is provided with a connector (163) coupled with external wire {as shown in Figs. 13-14: Col 18, lines 17-19}.  

Regarding claim 8, the combination of Rohr ‘784 and Alsenz ‘959 disclose and teach the air processing device of claim 1, Rohr ‘784 discloses wherein the at least one predetermined object to be imaged includes at least one of a drain pan (134), a drain port, a drain pump (136), a float switch, or a humidifying element {as shown in Figs. 4 and 7: ¶¶ [0046-0048]}.  

Regarding claim 10, the combination of Rohr ‘784 and Alsenz ‘959 disclose and teach the air processing device of claim 1, EXCEPT for explicit disclosure of the limitation of wherein the imaging device is disposed at a position at which air at a flow velocity that is 30% of an average flow velocity Va of air blown out of the casing flows. 
However, Rohr ‘784, ¶ [0032] discloses the capability of the imaging device being disposed in different positions.
Therefore, one of ordinary skill in the art would be motivated to modify the device of Rohr ‘784 by disposing the imaging device at a location wherein the airflow velocity is relatively low in order to minimize the negative effects of prolong exposure the imaging device to dust and contaminates that may affect the efficacy of the device. 

Regarding claim 11, the combination of Rohr ‘784 and Alsenz ‘959 disclose and teach the air processing device of claim 1, Rohr ‘784 discloses wherein the imaging device faces downstream of the air flow {see ¶ 0032]}.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr ‘784 and Alsenz ‘959 as applied to claim 1 above, further in view of Cohen (U.S. Patent No.: 5,664,750), hereinafter referred to as Cohen ‘750.

Regarding claim 2, the combination of Rohr ‘784 and Alsenz ‘959 disclose and teach the air processing device of claim 1, EXCEPT for the limitations of wherein the attachment portion includes: a pair of clamping members that are opposed to each other so as to clamp the component; and a pressing member for pressing the clamping members so as to reduce a gap between the pair of clamping members.  
Cohen ‘750 teaches: the concept of the attachment portion (110) includes: a pair of clamping members (116, 118) that are opposed to each other so as to clamp the component (S) {as shown in Fig. 4: Col 4, lines 29-40}; and a pressing member (114) for pressing the clamping members so as to reduce a gap between the pair of clamping members {as shown in Fig. 4: Col 4, lines 29-40}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rohr ‘784 as modified by Alsenz ‘959 in view of Cohen ‘750 to include the use of the attachment portion that includes: a pair of clamping members that are opposed to each other so as to clamp the component; and a pressing member for pressing the clamping members so as to reduce a gap between the pair of clamping members, in order to facilitate increase possible angles at which the camera can be set relative to the clamp {Cohen ‘750 - Col 2, lines 25-32}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rohr ‘784 as modified by Alsenz ‘959 in view of Cohen ‘750 to obtain the invention as specified in claim 2.

Regarding claim 9, the combination of Rohr ‘784 and Alsenz ‘959 disclose and teach the air processing device of claim 1, EXCEPT for the limitation of wherein the component is a pipe.  
Cohen ‘750 teaches: the concept of the component is a pipe (126) {as shown in Fig. 4: Col 4, lines 30-40}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rohr ‘784 as modified by Alsenz ‘959 in view of Cohen ‘750 to include the use of the component which is a pipe, in order to facilitate manipulation of the camera’s position and orientation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rohr ‘784 as modified by Alsenz ‘959 in view of Cohen ‘750 to obtain the invention as specified in claim 9.






Claims 3, 4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr ‘784 and Alsenz ‘959 as applied to claim 1 above, further in view of Breed (U.S. PG Pub No.: 2008/0047329 A1), hereinafter referred to as Breed ‘329.

Regarding claim 3, the combination of Rohr ‘784 and Alsenz ‘959 disclose and teach the air processing device of claim 1, EXCEPT for the limitations of further comprising: a wireless communication section that wirelessly transmits image data acquired by the imaging device to the outside of the casing.
Breed ‘329 teaches: the concept of a wireless communication section that wirelessly transmits image data acquired by the imaging device to the outside of the casing {see Fig. 38: ¶¶ [0459], [0461-0466] and [0471]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rohr ‘784 as modified by Alsenz ‘959 in view of Breed ‘329 to include the use of a wireless communication section that wirelessly transmits image data acquired by the imaging device to the outside of the casing, in order to facilitate monitoring fluid therein and transit information about the fluid to one or more remote facilities {Breed ‘329 - ¶¶ [0017-0018]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rohr ‘784 as modified by Alsenz ‘959 in view of Breed ‘329 to obtain the invention as specified in claim 3.

Regarding claim 4, the combination of Rohr ‘784 and Alsenz ‘959 disclose and teach the air processing device of claim 1, Rohr ‘784 as modified by Alsenz ‘959 further discloses comprising: a transmission line (109) that transmits image data acquired by the imaging device to the outside of the casing in a wired manner {as shown in annotated Fig. 18}.
However, the combination of Rohr ‘784 and Alsenz ‘959 fail to disclose the limitations of a wireless communication section that wirelessly transmits output data from the transmission line to a predetermined receiver, the wireless communication section being disposed outside the casing. 
Breed ‘329 teaches: the concept of a wireless communication section that wirelessly transmits output data from the transmission line to a predetermined receiver, the wireless communication section being disposed outside the casing {see Fig. 38: ¶¶ [0459], [0461-0466] and [0471]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rohr ‘784 as modified by Alsenz ‘959 in view of Breed ‘329 to include the use of a wireless communication section that wirelessly transmits output data from the transmission line to a predetermined receiver, the wireless communication section being disposed outside the casing, in order to facilitate monitoring fluid therein and transit information about the fluid to one or more remote facilities {Breed ‘329 - ¶¶ [0017-0018]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rohr ‘784 as modified by Alsenz ‘959 in view of Breed ‘329 to obtain the invention as specified in claim 4.

Regarding claims 12 and 13, the combination of Rohr ‘784 and Alsenz ‘959 disclose and teach the air processing device of claims 3 and 4, Rohr ‘784 discloses wherein the at least one predetermined object to be imaged includes at least one of a drain pan (134), a drain port, a drain pump (136), a float switch, or a humidifying element {as shown in Figs. 4 and 7: ¶¶ [0046-0048]}.  






 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr ‘784 and Alsenz ‘959 as applied to claim 1 above, further in view of SEDAT et al. (DE. Publication No.: 102015203704 A1), hereinafter referred to as SEDAT et al.  ‘704.
Regarding claim 6, the combination of Rohr ‘784 and Alsenz ‘959 disclose and teach the air processing device of claim 1, EXCEPT for the limitations of wherein the imaging device includes a wide-angle or fisheye lens. 
 SEDAT et al. ‘704 teach: the concept of the imaging device includes a wide-angle or fisheye lens {see Description: paragraphs 2 and 9-10}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rohr ‘784 as modified by Alsenz ‘959 in view of  SEDAT et al. ‘704  to include the use of the imaging device includes a fisheye lens, in order to facilitate sharpness of the captured image {SEDAT et al. ‘704  - paragraphs 4 and 9}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rohr ‘784 as modified by Alsenz ‘959 in view of SEDAT et al. ‘704 to obtain the invention as specified in claim 6.

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr ‘784 and Alsenz ‘959 as applied to claim 1 above, further in view of Akira et al. (English translated Japanese Publication No.: 2017053783 A), hereinafter referred to as Akira et al. ‘704.

Regarding claim 7, the combination of Rohr ‘784 and Alsenz ‘959 disclose and teach the air processing device of claim 1, EXCEPT for the limitations of wherein the imaging device includes a lens and a light source located rearward of the lens in the imaging direction.  
Akira et al. ‘704 teach: the concept of the imaging device (30) includes a lens (10) and a light source (20) located rearward of the lens in the imaging direction {as shown in Figs. 1-2: Description: paragraphs 4-7}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Rohr ‘784 as modified by Alsenz ‘959 in view of  Akira et al. ‘704 to include the use of the imaging device includes a lens and a light source located rearward of the lens in the imaging direction, in order to facilitate imaging within less illuminated enclosures {Akira et al. ‘704- Description: paragraph 10}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Rohr ‘784 as modified by Alsenz ‘959 in view of Akira et al. ‘704 to obtain the invention as specified in claim 7.

Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-4831833-A to Duenes; Patricia.
US-4074987-A to Krulewich; Edward B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
07/22/2022